Marshall, J.
(dissenting). I agree with the majority that it was in the discretion of the trial judge initially to determine whether to conduct an individual voir dire of the jury venire on the issue of possible racial bias. I also agree that a defendant has the initial burden of showing that there is a “substantial risk” that race may influence the jury. But in this case of interracial violence, I dissent because the judge should have conducted an individual voir dire.
Defense counsel had raised the subject of juror bias with the judge in a lobby conference. He acknowledged during a bench conference that an individual voir dire was not automatic, but asked the judge to question jurors individually because of the *59racial overtones of the case. He also expressed his concern that members of the venire might be reluctant to raise their hands in open court in response to a general question concerning potential racial bias. That is precisely what happened. The judge addressed a general question to the venire: “Would the fact that the defendant is black and the victim happens to be white affect your ability to be fair and impartial and render a true and just verdict?” Her question came after she had told the venire that the case involved “some sort of altercation alleged by the Commonwealth between some young white men and [the defendant].” Prospective jurors could see the defendant, who is black. Nevertheless, no member of the venire raised a hand. Up until that point, there was no reason for the judge to have any concern. Thereafter, two prospective jurors, individually questioned by the judge at sidebar where their comments could not be generally heard, told the judge that they could not be objective in this case for reasons relating explicitly to racial bias. A third, when questioned individually, referred to this black defendant as “scum.” At that point, given the racial overtones of the case and the fact that none of these three previously had raised a hand in response to the judge’s general question about racial bias, the judge should have been alerted to the problem of racial bias. She should have reconsidered her decision and conducted an individual voir dire of each prospective juror.
It would not place any particular burden on trial judges to require that they remain alert to issues of racial bias in a case of this nature. As Justice Ireland describes in his concurrence, many potential jurors harboring views of racial bias will not be publicly forthcoming, but will be if examined individually. Ante at 57. When it became clear that a general question to the jury venire had not been adequate to ensure the impartiality of the jury, an individual voir dire became necessary. I respectfully dissent.